Little, J.
1. The correctness of an account can not be lawfully proved by the testimony of a witness that the same is “ a correct copy of the charges made on the books ” kept by her, when the witness further testifies that “ she knew nothing of her own knowledge” with respect to the account, and “only copied in the book entries given to her by [another] on slips.”
2. ■ As the magistrate erred in admitting against the defendants illegal testimony which was necessarily prejudicial to them, the superior court erred in not sustaining their petition for certiorari.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.